Per Curiam,
The following is the first condition of the mortgage under which the bonds in controversy were issued: “The bonds to be issued under and secured thereby shall be executed on behalf of the Reynoldsville Water Company, by its president and secretary and shall be delivered to the trustee to be certified, by it, and of the bonds so executed and delivered, the trustee shall forthwith certify and deliver to the treasurer of the company ninety thousand ($90,000) dollars worth of said bonds, to be used for property, real and personal, already acquired by it and ten thousand ($10,000) dollars for making additional improvements and extensions, to the plant of said company.” On November 17, 1913, the treasurer of the water company acknowledged in writing “the receipt of $100,000 of the Reynoldsville Water Company bonds; $90,000 for the property, real and personal, already acquired by it, and $10,000’ for the making of additional improvements and extensions to the plant of said‘company.” Upon the delivery of this receipt by the president of the water company to the Farmers’ and Miners’ Trust Company, the appellee, it was fully warranted in what it subsequently did .with the bonds, and the judgment of the court below is affirmed on the following from *344its opinion refusing to take off the nonsuit: “The receipt prepared, and signed, by W. Dale Shaffer, treasurer, and sent to the trust company, defendant, acknowledging the receipt of $100,000 of the Reynoldsville Water Company bonds, was clearly designed and intended by the treasurer of the company to be his official and final acknowledgment of the receipt of that amount of the bonds from the trust company, after it should have certified them, and was so regarded by the trust company. Shaffer sent no request and gave no direction in connection with the receipt, to the latter.......The man who sent the receipt to the defendant, and requested that the bonds be sent to him, and who got them, was the president of the water company, and also a director. These men (the president and treasurer), chosen by its stockholders, were the executive officers of the water company, who, for it, executed the bonds .and mortgage, and who at the time of this transaction were deemed worthy of trust and confidence, and unsuspected of any motive but' the interest of the company at whose head they stood.”
Judgment affirmed.